Citation Nr: 1502045	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.


REMAND

The Veteran claims that service connection is warranted for a bilateral hearing loss disability because it is related to his exposure to acoustic trauma while working as an artilleryman during his active duty.  VA has conceded in-service acoustic trauma for the Veteran.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  In this case, a February 2010 VA examination confirmed the existence of bilateral hearing loss disability.  Thus, the question at hand is whether the Veteran's current bilateral hearing loss is causally connected to his in-service acoustic trauma. 

During service, the Veteran's hearing was tested using whispered voice and spoken voice testing, but not by way of audiometry.  Nonetheless, the evidence at both entrance and examination does not suggest the existence of hearing loss.  The February 2010 VA examiner noted the normal entrance and separation findings and recognized the Veteran's in-service exposure to artillery fire without hearing protection.  The examiner was asked for an opinion as to the likelihood that the Veteran's current hearing loss is related to his in-service acoustic trauma.  The examiner stated an inability to resolve this issue without resort to mere speculation.  The examiner explained, "as there is no valid evidence of auditory status in-service, he reported gradual onset of HL (he did not specifically report onset in-service), and there are a number of other potential etiologies, including aging, HBP, diabetes, recreational noise exposure, and usage of potentially ototoxic medication, I feel I cannot resolve this issue without resort to mere speculation - it would be speculative to allocate a degree of his current hearing loss to each of these etiologies or military noise exposure."  The examiner was not asked to make a determination as to how to allocate a degree of hearing loss to each of varied potential etiologies.  Rather, the examiner was asked to provide an opinion as to whether the Veteran's hearing loss is as likely as not due to his conceded in-service noise exposure.  The only aspect of the Veteran's service noted in the examiner's rationale was the absence of a notation of hearing loss in the service treatment records.  The examiner essentially failed to give an opinion as to whether the Veteran's conceded in-service acoustic trauma as likely as not caused the current hearing loss.  For this reason, the Board finds that new examination and opinion are warranted.

Finally, the Board observes that a June 2009 private clinical note suggests that the Veteran was seen by a private audiologist and that the audiologist determined that the Veteran's hearing loss is "due to artillery."  In August 2009, the Veteran provided a VA Form 21-4142 authorizing the RO to assist him by obtaining records from this private audiologist.  There is no evidence that the RO ever acted upon that authorization.  Further development to obtain those records is in order.  38 C.F.R. § 3.159(c)(1) (2014).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain all available private records pertaining to the Veteran's treatment for bilateral hearing loss, to include records from the private facility referenced in the August 2009 VA Form 21-4142.

2.  If any requested records related to remand instruction 1 are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who conducted the February 2010 examination, if available.  If that examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another examiner with appropriate expertise to determine the etiology of the Veteran's bilateral hearing loss disability.

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's bilateral hearing loss is etiologically related to the Veteran's active service, to include the conceded in-service noise exposure.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for bilateral hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



